Citation Nr: 0003843	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a torn medial 
meniscus of the right knee disability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to April 
1990 in the U.S. Air Force, and has prior unverified service 
in the U.S. Navy.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant's claim for an increased evaluation for a right 
knee disability was denied in a Board decision dated in 
November 1997.  On appeal the United States Court of Veterans 
Appeals (Court) vacated the Board's decision and remanded the 
case to the Board for "compliance with the instructions" in a 
Joint Motion for Remand filed by both the appellant and the 
Secretary of VA.  [citation redacted].  The Board was instructed to remand the claim 
for a new medical examination.

The Court directed the Board to remand the claim to the RO 
and to instruct the RO to perform a new examination on the 
veteran's right knee.  The Court determined that the June 
1996 VA examination was inadequate for rating purposes under 
the standards set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Court ordered that upon remand the veteran 
should be given a thorough and contemporaneous orthopedic 
examination of his right knee.

As a result of the decision by the Court, the RO scheduled 
the veteran for examination.  Three examinations were 
conducted.  All requested development has been completed.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's torn medial meniscus of the right knee 
disability is manifested by occasional pain, stiffness, and 
the inability to stand for long periods.  There is slight 
limitation of motion and degenerative changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a torn medial meniscus of the right knee 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the right knee disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his right knee disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for a right knee disability was granted 
via a rating decision of September 1995.  An evaluation of 
noncompensable was assigned.  That rating was increased to 10 
percent by an August 1996 rating decision.  A rating decision 
of August 1999 assigned a separate 10 percent rating under 
Diagnostic Code 5003 for post traumatic arthritis of the 
right knee, and continued the previous 10 percent evaluation 
under Diagnostic Code 5259 for torn medial meniscus of the 
right knee.  The veteran has not appealed the former issue 
and it is not before the Board.

The records of a private physician, dated between March and 
June 1994, show the veteran seeking evaluation of an old knee 
injury.  He gave a history of having injured his right knee 
while playing softball in 1964.  He reported no locking or 
catching episodes, and no feeling of instability.  
Examination showed no swelling of the knee, good quadriceps 
strength, full range of motion of the knee.  There was 
minimal subpatellar crepitus.  The patella was stable as were 
the ligaments.  He was quite tender along the medial joint 
line.  Lachman, Drawer, and McMurray's tests were negative.  
X-ray was within normal limits.

The examiner diagnosed minimal chondromalacia of the patella, 
with a probable tear of the posterior horn of the medial 
meniscus.  He also noted that an MRI showed a possible 
anterior cruciate ligament (ACL) disruption, which he opined 
also occurred at the time of the softball injury.  In April 
1994 the veteran underwent arthroscopic surgery.  It was 
noted that he had a ragged, degenerative tear of the 
posterior third of the medial meniscus, a tear of the 
posterior horn of the medial meniscus, and a small area of 
grade 3 chondromalacia in the medial femoral condyle.  The 
posterior horn tear was debrided and the edge smoothed back.  
An area of the chondromalacia on the femoral condyle was also 
debrided and smoothed down. 

Three weeks post-op the veteran had full range of motion and 
was doing well.  In June 1994 he again reported full range of 
motion, he was fully active, and he was discharged from care.

The Board notes the veteran's testimony at his personal 
hearing, conducted in May 1996.  The veteran stated that his 
knee gets very painful when he sits for a while or rides in a 
car for a couple of hours.  He stated that after sitting for 
a while it takes some time before the knee begins to work 
properly again.  He said that it doesn't freeze or lock up.  
He has crepitation, and cannot stand in one place for long.  
He has to move the foot frequently.  He stated that his knee 
disability prevents him from dancing or taking part in 
athletic activities.  He stated that he works part time as a 
pharmacist.  When the boss is on vacation he must work 10 
hour days.  During these periods the increased pain causes 
him to have difficulty sleeping, and he sometimes needs to 
use strong pain killers.  He did not believe he could work 
full time on a permanent basis.  He stated that he did not 
believe he had lost any range of motion, and that he rarely 
experiences weakness in the knee.  

The records of a private physician, dated in May 1996, show 
the veteran complaining of knee pain on the right.  He gave a 
history of having had surgery.  He sought anti-
inflammatories.

The report of a VA joints exam, conducted in June 1996, shows 
the veteran giving a history of having had a partial 
meniscectomy in 1994.  At that time he was also found to have 
a partial tear of the ACL.  He continued to experience 
occasional pain in the knee.  Physical examination revealed a 
range of motion of 0-135 degrees.  There was no erythema or 
effusion in the knee.  The patella tracked normally.  Varus 
and valgus stress testing at both 0 and 30 degrees showed the 
knee to be stable.  Lachman's test revealed some slight 
laxity, but no gross instability.  McMurray's test was 
negative.  X-ray examination showed articular cartilage 
narrowing in the medial compartment.  There was some small 
osteophyte formation present in the medial compartment as 
well.  There was some narrowing of the articular cartilage in 
the patello-femoral joint and there was a small osteophyte 
forming at the superior aspect of the patella.  The 
impression given was status post meniscectomy with continuing 
occasional pain and swelling.

The report of a VA examination, conducted in March 1999, 
shows the veteran complaining of anterior knee pain with 
extension on the medial and lateral aspect of his knee.  He 
also complained of difficulty with squatting exercises, with 
sitting, and with going downstairs more than upstairs.  
Examination showed he had a full range of motion from 0-125 
degrees.  He had a 1+Lachman's, a 1+ anterior drawer, and a 
negative posterior drawer.  He was stable to varus and valgus 
stress at 0 and 30 degrees.  He did have some medial joint 
line tenderness and some mild crepitation with flexion and 
extension of his knee.  

The impression given was right knee patellofemoral pain 
syndrome, status post meniscectomy with arthroscopy in 1993.  
The RO determined that this examination report was inadequate 
for rating purposes and returned a list of questions for the 
examiner.  He responded that the veteran had no limitation of 
employment due to this disability and that he did not require 
sedentary employment.

The report of a VA examination, conducted in May 1999, shows 
the veteran complaining of gradually progressing pain.  He 
stated that he rarely has any trouble with instability, but 
that he has had a few instances of the knee giving out on 
him.  He reported frequent popping.  He also reported that 
over the last two to three years he has developed some medial 
joint line pain.  He takes Tylenol for this.  He reported 
that he is still able to walk distances, although when he 
stresses the leg or is up for a significant amount of time 
during the day he feels it that evening and the next day.

Examination showed he walked with a steady gait.  Right knee 
range of motion was from 0-125 degrees.  Both knees were 
stable to varus and valgus stress.  The right knee had a 
positive Lachman's with soft end points.  He had a 1+ 
anterior drawer and a negative McMurray's.  There was medial 
joint line tenderness.  There was no parapatellar tenderness 
and no effusions present.  Neurovascular examination was 
intact distally.

X-ray examination revealed moderate degenerative joint 
disease, predominantly in the medial compartment of the right 
knee, but also in the patellofemoral as well as lateral 
compartment.  The impression given was moderate degenerative 
joint disease of the right knee.  The examiner commented 
that, other than pain, the veteran's disability did not 
appear to be limiting his function significantly.

The report of a VA examination, conducted in July 1999, shows 
the veteran complaining of an aching knee with pain 
specifically on the medial aspect, with occasional sensations 
of instability.  He stated that his knee is occasionally 
swollen and that he notices intermittent weakness which does 
not affect his ability to perform daily activities.

Physical examination showed no effusion.  His medial and 
lateral patellar facets were only mildly tender with 
palpation.  He had a positive patellar grind with 
crepitations on patellofemoral range of motion testing.  He 
had a negative apprehension sign.  His medial and collateral 
joint lines were tender to palpation.  There was no posterior 
joint line tenderness.  Instability testing revealed his 
anterior cruciate ligament (ACL) to be functionally intact 
with a  negative anterior drawer, negative Lachman's with 
firm endpoint.  Posterior drawer testing and posterior 
lateral rotatory testing were also negative.  His McMurray's 
testing was equivocal.  His varus and valgus stressing at 
both 0 and 30 degrees elicited a stable knee.  Distally he 
was intact to light touch and sensation in all dermatones, 
and he had good pulses, color and sensation.

X-ray examination showed tricompartmental osteoarthritis 
present in the right knee.  His patellofemoral joint had 
obvious osteophytes present on the superior and inferior 
aspects of the patella.  His medial and lateral compartments 
showed marked joint space narrowing with near bone-on-bone 
contact.  There was reactive sclerotic bone edges with 
minimal osteophytes present.  There was no evidence for 
subluxation of the patellofemoral joint or of the knee 
itself.

The impression given was degenerative joint disease of the 
right knee.  The examiner commented that the veteran had a 
clinically, as well as functionally stable knee with no 
evidence of instability.  He stated that the veteran was able 
to walk with a non-Trendelenburg, nonantalgic gait and did 
not require assistance.  He performed daily activities 
without limitation and could in fact, do light duty work for 
eight to ten hours at a time.  The examiner did not feel that 
his current degenerative arthritis limited his ability to 
perform these functions.  

Under Diagnostic Code 5259, a 10 percent evaluation is 
assigned for symptomatic residuals of removal of the 
semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.  As the appellant is currently assigned the highest 
scheduler evaluation available under this diagnostic code, 
the Board has reviewed VA's Schedule for Rating Disabilities 
to see if his right knee disability warrants a higher 
evaluation under another diagnostic code.

When impairment of a knee involves severe recurrent 
subluxation or lateral instability, a 30 percent evaluation 
is assigned.  Knee impairment manifested by moderate 
recurrent subluxation or lateral instability is assigned a 20 
percent evaluation.  When recurrent subluxation or lateral 
instability of a knee is slight, a 10 percent evaluation is 
assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Knee disability may be evaluated as to limitation of flexion 
of the leg.  Flexion limited to 15 degrees is assigned a 30 
percent evaluation.  Flexion limited to 30 degrees is 
assigned a 20 percent evaluation.  Flexion limited to 45 
degrees is assigned a 10 percent evaluation.  Flexion limited 
to 60 degrees is assigned a noncompensable evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluation of knee disability also involves consideration of 
limitation of extension of the leg.  Extension limited to 45 
degrees is assigned a 50 percent evaluation.  Extension 
limited to 30 degrees is assigned a 40 percent evaluation.  
Extension limited to 20 degrees is assigned a 30 percent 
evaluation.  Extension limited to 15 degrees is assigned a 20 
percent evaluation.  Extension limited to 10 degrees is 
assigned a 10 percent evaluation.  Extension limited to 5 
degrees is assigned a noncompensable evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The objective medical evidence of record shows the veteran to 
have a nearly full range of motion.  The most recent three VA 
examinations showed no gross instability of the knee.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45,  see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While the 
appellant complains of pain in his left knee, the Board does 
not find that such pain has resulted in functional disability 
in excess of that contemplated in the 10 percent evaluation 
already assigned.  The June 1996 VA joints examination 
indicated that the pain in the right knee was occasional.  
Additionally, the veteran reported normal strength in the 
right knee, with only occasional weakness.  

The report of the March 1999 examination also showed 
complaints of pain, but subsequent to examination the 
physician stated that the veteran's disability would not 
result in any limitation of employment, and that sedentary 
employment was not necessary.  The report of the May 1999 
examination shows a diagnosis of degenerative joint disease 
and notes that there was no functional limitation other than 
the veteran's complaints of pain.  At that time the veteran 
reported that he was still able to walk distances, although 
he would experience increased pain the following day.  

On examination in July 1999 apprehension sign was negative.  
The veteran reported intermittent weakness but stated that 
this does not interfere with his ability to perform daily 
activities.  At that time the examiner noted that the veteran 
could perform daily activities without limitation and could 
do light duty work for eight to ten hours at a time.  The 
examiner did not feel the his current disability limited his 
ability to perform these functions.  

The Board does not find that a higher disability evaluation 
is warranted for the appellant's torn medial meniscus of the 
right knee disability on the basis of functional disability 
and that the pain associated with the veteran's right knee 
disability has not resulted in functional disability in 
excess of that contemplated in the 10 percent evaluation 
already assigned.


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for a torn medial meniscus of the right knee 
disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

